NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KEVIN ADONAY CHICAS CLAROS,                      No.   19-71571

                Petitioner,                      Agency No. A206-270-678

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Kevin Adonay Chicas Claros, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. §1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and grant in part the petition for review, and

we remand.

      Chicas Claros’ request to remand and terminate proceedings for lack of

jurisdiction is foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 894-95 (9th

Cir. 2020) (notice to appear need not include time, date, or place of initial hearing

to vest jurisdiction in the immigration court).

      The agency found that Chicas Claros failed to establish past harm rising to

the level of persecution. Substantial evidence does not support that determination.

See Ruano v. Ashcroft, 301 F.3d 1155, 1160 (9th Cir. 2002) (threats coupled with

close confrontation by armed men rose to the level of persecution). Thus, we grant

the petition for review as to Chicas Claros’ asylum and withholding of removal

claims, and remand to the agency for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Substantial evidence supports the agency’s denial of CAT relief because

Chicas Claros failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                          2                                    19-71571
   Chicas Claros’ removal is stayed pending a decision by the BIA.

   The government must bear the costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                     3                                19-71571